Citation Nr: 0125443	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-18 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Entitlement to special monthly compensation benefits based on 
the need for regular aid and attendance or at the housebound 
rate.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1948 to July 
1951.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a August 2000 rating decision by the RO.  

The veteran and his wife testified at a personal hearing 
before the undersigned Member of the Board in July 2001.  



REMAND

The veteran and his wife contend that he is entitled to 
special monthly compensation (SMC) based on the need for 
regular aid and attendance or at the housebound rate.  

The veteran has been in receipt of a 100 percent schedular 
rating for his service-connected schizophrenia since 
September 1967.  

Under applicable law, special monthly compensation is payable 
where a veteran suffers from service-connected disabilit(ies) 
which renders him permanently bedridden or so helpless as to 
be in need of regular aid and attendance. 38 U.S.C.A. § 
1114(l) (West 1991 & Supp. 2001); 38 C.F.R. § 3.350(b) 
(2001).  

In determining the need for regular aid and attendance, 
consideration will be given to the inability of the veteran 
to dress or undress himself, or to keep himself clean; 
frequent need of adjustment of any prosthetic which by reason 
of the disability cannot be done without aid; inability of 
the veteran to feed himself; inability to attend to the wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect himself from 
the hazards or dangers of his daily environment.  Bedridden 
will be that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
38 C.F.R. § 3.352(a) (2001); see, e.g., Turco v. Brown, 9 
Vet. App. 222 (1996).  

In addition, if a veteran has a service-connected disability 
rated as total, and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent or more, or (2) by reason of such service-connected 
disability or disabilities is permanently housebound, then 
special monthly compensation may be paid.  For these 
purposes, the requirement of "permanently housebound" will be 
considered to have been met when the veteran is substantially 
confined to his dwelling or immediate premises due to a 
service-connected disability or disabilities which it is 
reasonably certain will remain throughout such veteran's 
lifetime.  38 U.S.C.A. § 1114(s) (West 1991); 38 C.F.R. § 
3.350(i) (2001).  

A VA Form 21-2680 (Examination for Housebound Status or Need 
for Regular Aid and Attendance) received at the RO in May 
2000, revealed that the veteran suffered from coronary artery 
disease, hypertension, syncope and schizophrenia.  The 
examination report indicated that the veteran was wheel chair 
bound as he was unable to walk without assistance due to 
weakness.  

In addition, the examiner noted that the veteran had 
undergone significant post-operative complications with 
regard to a coronary artery bypass graft.  The examiner 
indicated that the veteran required the daily personal health 
care services of a skilled provider without which the veteran 
would require hospital, nursing home or other institutional 
care.  

The Board notes in this regard that the examiner did not make 
a distinction as to whether the veteran's need for aid and 
attendance was due to his mental state or his physical state.  
The examiner did indicate that the veteran's activities were 
limited by his poor cardiac function, but the examiner did 
not address the impact of the service-connected schizophrenia 
alone had on his ability to function without assistance.  

Significantly, the veteran's wife, who testified on the 
veteran's behalf at a personal hearing before the undersigned 
Member of the Board in July 2001, focused on the veteran's 
need for aid and attendance in light of the service-connected 
psychiatric disability.  

Specifically, the veteran's wife testified that the veteran 
has no idea when to take his medications and is unable to 
feed himself properly or keep himself reasonably clean 
without her constant assistance.  The veteran's wife 
testified that she rarely left him alone.  

The veteran and his wife also testified that they had weekly 
psychiatric visits with a fee basis physician.  However, that 
the most recent medical records contained in the claims file 
are dated in the late 1980's.  All VA records are 
constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Therefore, the Board finds that all the veteran's VA 
treatment records must be obtained and associated with the 
claims file for review in order to fully evaluate the 
veteran's claim.  

In addition, the Board finds veteran should be afforded a VA 
psychiatric examination in order to ascertain the true 
severity of the service-connected schizophrenia.  

In light of the foregoing, the Board finds that a remand is 
necessary for the RO to complete further development of the 
record.  

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is remanded to the RO for the following 
action:

1. The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence or 
information or argument to support his 
claim of SMC.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
recent health care providers, VA and non-
VA, who have treated him for the service-
connected psychiatric disability.  When 
the veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit any such evidence to 
the RO.  The RO also should undertake to 
obtain all pertinent records from the fee 
basis physician who apparently has been 
treating the veteran for VA.  

2.  The RO should also arrange for the 
veteran to undergo a VA psychiatric 
examination in order to determine the 
current severity of the service-connected 
schizophrenia.  All indicated studies 
should be performed. A VA Form 21-2680 
(Examination for Housebound Status or 
Need for Regular Aid and Attendance) must 
be completed as well.  It is imperative 
that the claims folder be provided to the 
examining physician for review prior to 
the examination.  Based on his/her review 
of the case, the examiner should express 
an opinion as to whether the veteran has 
been rendered housebound or in need of 
permanent aid and attention due solely to 
the service-connected psychiatric 
disability.  A complete rationale should 
be provided for any conclusions reached.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claim.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



